Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Defendant contended that his rights to due process under the Fourteenth Amendment were violated when the trial court denied his motion for a discharge of the jury panel and for an adjournment to permit defense counsel to establish that the State Police investigation of the prospective jurors was improperly conducted to the prejudice of defendant, and when the trial court denied his motion for a mistrial based on a line of questioning pursued by the prosecution in the cross-examination of the witness, Chapman A. Thomas. The Court of Appeals held that there was no violation of defendant’s rights. [See 9 N Y 2d 629.]